TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00221-CV



                                   Peter D. Wagner, Appellant

                                                  v.

                   Travelers Lloyds of Texas Insurance Company, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
     NO. D-1-GN-07-001770, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On July 14, 2009, this Court notified appellant that the clerk’s record in the above

cause was overdue. This Court requested that appellant make arrangements for the record and

submit a status report regarding this appeal on or before July 24, 2009. This Court further informed

appellant that failure to do so may result in the dismissal of this appeal for want of prosecution. The

deadline has passed, and we have received no response from appellant. Accordingly, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: August 31, 2009